986 F.2d 1421
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Arthur C. CONN, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-3788.
United States Court of Appeals, Sixth Circuit.
March 4, 1993.

Before NATHANIEL R. JONES and DAVID A. NELSON, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Arthur C. Conn, a pro se social security claimant, appeals a district court judgment affirming the Secretary's denial of his applications for supplemental security income and a period of disability and disability insurance benefits.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Conn filed his applications for social security benefits on May 22, 1989, alleging a disability since April 27, 1989, due to a back condition.   His claim was denied initially and upon reconsideration.   At the hearing level, an administrative law judge (ALJ) determined that there was new evidence of a mental impairment.   The reconsideration determination was vacated and the case was remanded for an evaluation of Conn's alleged mental impairment.   His applications for benefits were again denied.   A second administrative hearing was held at which time a medical expert appeared and testified at the hearing.   The ALJ determined that Conn suffered from a severe back impairment which limited him to performing light work activity, but that his mental impairment did not result in any work-related limitations.   He found that Conn could perform a significant number of jobs in the national economy and was, therefore, not disabled.   The Appeals Council denied Conn's request for review.


3
Conn then sought judicial review of the Secretary's determination denying benefits.   A magistrate judge recommended granting the defendant's motion for summary judgment.   After de novo review in light of Conn's objections, the district court granted summary judgment in favor of the defendant.


4
On appeal, Conn's brief has been construed as challenging the Secretary's determination that he suffers from a non-severe mental impairment which does not affect his ability to perform work activity.   Conn also argues that he has been denied his procedural and substantive due process rights but does not state with further specificity how these rights have been violated.


5
Upon review, we conclude that there is substantial evidence to support the Secretary's decision.   Brainard v. Secretary of HHS, 889 F.2d 679, 681 (6th Cir.1989) (per curiam).   There is substantial evidence that Conn's alleged mental impairment is non-severe because it constitutes only a slight abnormality which has such a minimal effect on Conn that it would not be expected to interfere with his ability to work, irrespective of his age, education or past work experience.   Farris v. Secretary of HHS, 773 F.2d 85, 89-90 (6th Cir.1985).


6
For the first time on appeal, Conn argues that he has been denied his procedural and substantive due process rights.   Because there are no exceptional circumstances present, the court will not address this issue as it was not first raised in the district court.   See Taft Broadcasting Co. v. United States, 929 F.2d 240, 243-45 (6th Cir.1991).


7
Accordingly, we affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.